DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glenn Seager on 04/20/2022.
The application has been amended as follows: 

Claim 16. A method of locating a replacement heart valve implant during an implantation procedure, comprising: 
advancing the replacement heart valve implant through a vasculature toward a native heart valve in a delivery configuration, the replacement heart valve implant comprising: 
	an expandable tubular support structure defining a central longitudinal axis, a plurality of valve leaflets disposed within the tubular support structure, and a seal member comprising: a tubular polymeric seal element disposed on an outer surface of the tubular support structure and a reinforcement strip fixedly attached to the tubular polymeric seal element at a distal end 
	wherein the reinforcement strip includes a scalloped downstream edge and a radiopaque element extending circumferentially around the central longitudinal axis in a first plane; 
imaging the replacement heart valve implant within the vasculature and the native heart valve concurrently as the replacement heart valve implant approaches the native heart valve, wherein the imaging identifies a reference plane extending through an annulus of the native heart valve generally perpendicular to a direction of fluid flow through the native heart valve; and 
expanding the tubular support structure within the native heart valve with the first plane positioned substantially parallel to the reference plane and offset less than 4 mm from the reference plane.

Claim 20. The method of claim 16, wherein the reinforcement strip is fixedly attached to the
tubular support structure at the inflow end.

Claim 22. A replacement heart valve implant, comprising: 
a tubular metallic support structure defining a central longitudinal axis; 
a plurality of valve leaflets disposed within the tubular metallic support structure; 
a seal member comprising a tubular polymeric seal element disposed on an outer surface of the tubular metallic support structure; and 
a reinforcement strip fixedly attached to the tubular polymeric seal element at a distal end of the tubular polymeric seal element, the reinforcement strip extending circumferentially around the central longitudinal axis at an inflow end of the tubular metallic support structure, the reinforcement strip including a scalloped downstream edge.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 16-20 and 22-29, the allowable subject matter is in the context of the claims. Specifically, the concept of the reinforcement strip and scalloped downstream edge in relation to the seal member is novel in the art. The closest prior art of Backus et al. (US PGPub 2017/0042672) discloses a seal member 30, a reinforcement strip 32, and a scalloped upstream edge (figure 5). However, the scalloped edge that is required is a downstream edge and has criticality in that the scalloped downstream edge reduces bunching and/or bulk when in the delivery configuration. While the seal member 30 of Backus shows a scalloped downstream edge, the edge is required of that of the reinforcement strip. Therefore, this concept is novel and the claims are allowable over all prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        04/20/2022

/WADE MILES/Primary Examiner, Art Unit 3771